Examiner’s Comment

Reasons for Allowance
Claims 148-170 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 148, 156 and 162, though the closest prior art Magee (US Pub No. 2010/0249596) does disclose a plurality of transducer elements (112), wherein each transducer element is associated with a data channel (paragraph [0038], Figure 2), a front-end unit (117) that digitizes the RF signals received from each data channel to provide RF samples (paragraph [0039], Figure 2) and a beamformer having a receive beamformer (200) (paragraph [0038], Figure 2), wherein the receive beamformer system has a shared interpolation filter bank and control signal generating data architecture implementing delay value sorting for imaging a target tissue (paragraph [0038]; Figure 2), and further disclose a delay data format for a 32 bit data channel data, wherein the delay data format includes a channel number and delay value and further disclose that a last channel flag bit is only set in the delay value table for the last input data channel for a given one of P interpolation filters (paragraphs [[0053], 0056]), the prior art does not teach or suggest a flag table-based receive beamformer comprising a flag table generated for a beam and for each data channel, the flag table comprising a flag associated with each of the RF samples provided by the front-end circuitry, and wherein each flag comprises a first flag indicator value or a second flag indicator value; and a processor that generates the image data comprising a set of pixels, the processor performing operations in real-time comprising processing each of the RF samples provided by the front-end circuitry based on the flag table for each of the data channels and for a beam of ultrasonic energy directed at the region of interest, wherein the processing further comprises: a. receiving the RF sample of the RF samples at a clock cycle of the data clock, the RF sample associated with the location along the scanline defined by the trajectory of the beam through the region of interest; b. sending the received RF sample to a first pixel of the set of pixels in a per- data channel image buffer if the flag associated with the received RF sample comprises the first flag indicator value; c. discarding the received RF sample if the flag associated with the received RF sample comprises the second flag indicator value; d. processing RF samples corresponding to the first pixel from all of the data channels to generate an image value for the first pixel, in combination with the other claimed elements/steps. 
The dependent claims are allowed due to their dependency.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793